Title: From George Washington to John Hancock, 25 October 1789
From: Washington, George
To: Hancock, John


          
            Sunday 1. o’clock Boston October [25]th 1789
          
          The President of the United States presents his best respects to the Governor, and has the honor to inform him that he shall be at home ’till 2 o’clock.
          The President of the United States need not express the pleasure it will give him to see the Governor—but, at the same time, he most earnestly begs that the Governor will not hazard his health on the occasion.
        